ALLOWANCE

Allowable Subject Matter
Claims 1-6, 13-18, 25-27 and 30-34 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Kim et al (Multi-View image and ToF sensor fusion for Dense 3D reconstruction, See Information Disclosure’s) discloses a first camera coupled to a first Time-of-Flight ("ToF") sensor and operable to capture a first image (§3, Figure 2a); a second camera coupled to a second ToF sensor and operable to capture a second image (§3, Figure 2a); and determine, using signals from the first ToF sensor, a first plurality of estimated distances for a plurality of portions of the first image (§3, Figure 2a), and using signals from the second ToF sensor, a second plurality of estimated distances for a plurality of portions of the second image (§3, Figure 2a). 
The prior art of record does not teach a first camera coupled to a first Time-of-Flight ("ToF") sensor and operable to capture a first image; a second camera coupled to a second ToF sensor and operable to capture a second image; and control circuitry coupled to the first camera and the second camera, the control circuitry configured to: determine, using signals from the first ToF sensor, a first plurality of estimated distances for a plurality of portions of the first image, and using signals from the second ToF sensor, a second plurality of estimated distances for a plurality of portions of the second image; select a first cluster of pixels from the first image; identify, in the first plurality of estimated distances, an estimated distance corresponding to the first cluster of pixels; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



March 11, 2020